DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a state observing unit for observing, a determination data acquiring unit for acquiring, a learning unit for performing learning, a decision making unit for outputting, in claim 1, 3-6, and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Okuda (US 20170129066 A1) in view of Sawada et al. (US 20170031328 A1).

Regarding claim 1,Okuda teaches a controller for controlling a robot performing deburring  by removing a burr from a workpiece (Fig. 2: robot 4; also see para [0002]; “a machine tool that controls a working path for removing a burr from workpiece”),comprising: burr information indicating at least one of a shape or a position of the burr (see para [0010]; “a burr determining unit that determines the burr based on conditions including at least one of the location and the direction of the burr in the workpiece”), and machining conditions including tool information indicating a type of a tool (see para [0012]; “the machine tool may further include a tool information storing unit that stores tool information including the shape and cutting conditions of the tool”), a feed rate of the tool and a rotational speed of the tool (see para [0041]; “Here, the cutting conditions are parameters such as the number of revolutions of a main axis, the feed speed, the width of cut, and the depth of cut”), as a state variable representing a current state of an environment, a determination data acquiring unit for acquiring determination data indicating an evaluation result of the deburring (see para [0063]; “The burr determining unit 106 determines a burr indicated by the burr data with reference to the direction and the location in which the burr has appeared”). 
However Okuda does not teach  as further claimed, however Sawada et al. teach a machine learning device for learning machining conditions when the deburring is performed (see para [0012]; “there is provided a machine learning device that has performed machine learning of an adjustment of a machining condition in machining of a workpiece by a machining apparatus”), wherein the machine learning device includes a state observing unit for observing workpiece information indicating at least one of a shape or a material of the workpiece (see para [0058]; “The state observation section 21 observes state data regarding the machining apparatus 1 via the control section 2 and acquires the observed state data in the machine learning device 20. The observed state data includes data on machining time and machining accuracy described above, or the like”, and a learning unit for performing learning by associating the machining conditions with the workpiece information (see para [0012]; “there is provided a machine learning device that has performed machine learning of an adjustment of a machining condition in machining of a workpiece by a machining apparatus”) and the burr information, using the state variable and the determination data (see para [0012]; “a state observation section that acquires state data including at least machining time, machining accuracy of the workpiece, and the machining condition in the machining of the workpiece by the machining apparatus”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings as taught by Sawada et al. in order to provide a machine learning to provide artificial intelligence to machining of a workpiece(see Abstract).
Regarding claim 2, the rejection of claim 1 is incorporated herein. 
Okuda in the combination further teaches wherein the determination data includes at least one of a removal rate of the burr, or a cycle time of the deburring (see para [0011]; “the burr determining unit may determine the burr based on the conditions further including at least one of the dimensions of the burr and the movable range of the tool”).
Regarding claim 3, the rejection of claim 1 is incorporated herein. 
Sawada et al. in the combination further teaches wherein the learning unit includes a reward calculating unit for obtaining a reward related to the evaluation result (see Fig. 4, S23-S25, para [0061]; “The reward calculation section 24 analyzes state data input from the state observation section 21 or the state data storage section 22 based on conditions set by the reward conditions setting section 23, and outputs calculated rewards to the machining conditions adjustment learning section 25”), and a value function updating unit for updating a function representing values of the machining conditions with respect to the workpiece information and the burr information using the reward (see para [0029-0032]; “The action value function is expressed as a function using a state and an action as arguments and updated based on a reward obtained with respect to an action in a certain state, an action value of a future state changed with the action, or the like in learning from repeated actions”).
Regarding claim 4, the rejection of claim 1 is incorporated herein.  Sawada et al. in the combination further teaches wherein the learning unit calculates the state variable and the determination data with a multilayered structure (see para [0044]; “Each of data items described above indicating machining accuracy may be calculated for each part of a workpiece, and then each calculated value may be used as a parameter for causing the machine learning device 20 to determine a state”).
Regarding claim 5, the rejection of claim 1 is incorporated herein. Sawada et al. in the combination further teaches comprising a decision making unit for outputting a command value based on the machining conditions, based on a learning result by the learning unit (see para [0070]; “The learning result storage section 26 stores a learning result of the machining conditions adjustment learning section 25. Further, when a learning result is used by the machining conditions adjustment learning section 25 again, the learning result storage section 26 outputs a stored learning result to the machining conditions adjustment learning section 25”).
Regarding claim 6, the rejection of claim 1 is incorporated herein.  Sawada et al. in the combination further teaches wherein the learning unit learns the machining conditions using the state variable and (see para [0073]; “Then, after the completion of the machining, state data is acquired by the machine learning device 20 again, and learning is repeatedly performed using the input state data”).  Okuba in the combination further teaches the determination data obtained from a plurality of the robots (see para [0013]; “the machine tool may further include a robot that is capable of performing burring and the working method judging unit may decide whether to perform burring with the tool or to perform burring with the robot based on the determination result concerning the burr”).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okuda and Sawada et al. as set forth in claim 1 and further in view of Tan (CN 107871164 A).
Regarding claim 7, the rejection of claim 1 is incorporated herein. The combination of Okuda and Sawada as a whole fails to teach as further recited, but Tan does.  Tan teaches wherein the machine learning device is implemented by cloud computing, fog computing and edge computing environment (see Background technique last statement; “In this case, how to effectively use the "cloud computing + fog computing" capabilities to provide personalized deep learning computing capabilities in a fog computing environment has become an urgent problem to be solved”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings as taught by Tan in order to improve the real-time service execution efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475.  The examiner can normally be reached on Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668